Title: Nicholas Biddle to James Madison, 10 May 1827
From: Biddle, Nicholas
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Phila.
                                
                                May 10. 1827
                            
                        
                        Permit me to request you to place the accompanying pamphlet x in your library as a mark of the very sincere
                            respect & regard of the writer. No one can feel more sensibly than I do the imperfections of this humble effort to
                            honor the memory of your departed friend, & to no one can they be more apparent than to yourself who so well
                            appreciated his merits. I would have willingly transferred to abler hands this task, from which the nature & the
                            number of my present engagements might fairly have exempted me, but I could not do so, without giving offence—& I
                            have only added another to the instances of those who have gratified their friends at their own expence. Such as it is
                            however you will receive it with the assurance of the high consideration of Yrs very truly
                        
                            
                                N Biddle
                            
                        
                    